Citation Nr: 1621002	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to March 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) in Washington, D.C. (Central Office hearing).  In a subsequent February 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his hearing request.  As such, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2015).

When this case was before the Board in August 2015, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In its August 2015 remand, the Board instructed the RO to afford the Veteran a VA examination to determine the severity of his coronary artery disease.  The examiner was specifically instructed to determine whether there was, among other things, cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, or left ventricular dysfunction with an ejection fraction of 50 percent or less.  In this regard, the Board notes that a 30 percent rating for coronary artery disease is warranted where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray, a 60 percent rating is warranted when there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent, and a 100 percent rating is warranted when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005-7006 (2015).

The Veteran was subsequently afforded a VA examination in December 2015.  In relevant part, the examiner indicated there was no evidence of cardiac hypertrophy or cardiac dilation, but she did not perform an electrocardiogram, echocardiogram, or X-ray.  The Board notes that the examination report does not otherwise clarify how the examiner determined that there was no evidence of cardiac hypertrophy or cardiac dilation.  The examiner also stated that documentation of the Veteran's ejection fraction was unavailable.  At the bottom of her report, the examiner stated that estimated METs were more indicative of functional disability than an echocardiogram, electrocardiogram, or X-ray, as none of these tests demonstrate functional capacity, and that a normal ejection fraction does not equate to normal functional capacity, as many individuals with coronary artery disease have normal ejection fractions.  The examiner stated that giving consideration to resource utilization, examiners try to complete examinations by focusing on functional limitation while trying to meet VA's needs for rating purposes.

The Board notes when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

While the December 2015 examiner's effort to maximize VA resources is appreciated, the determinations and testing requested by the Board in its August 2015 remand are necessary for rating purposes.  As such, the Board finds that the December 2015 examination report is inadequate for adjudication purposes, and that a remand for an additional VA examination, to include an echocardiogram, electrocardiogram, and/or X-ray, in addition to measurement of the Veteran's ejection fraction, is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should afford the Veteran a VA examination by the December 2015 examiner, if available, or by another physician with sufficient expertise, to determine the current severity of his service-connected coronary artery disease, status post myocardial infarction.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner must perform an electrocardiogram, echocardiogram, and/or X-ray to determine whether there is evidence of cardiac hypertrophy or cardiac dilation.

The examiner must measure the Veteran's ejection fraction, and state whether there is left ventricular dysfunction with an ejection fraction of 50 percent or less.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




